Exhibit 10.1

 

 

DOMINO’S PIZZA MASTER ISSUER LLC,

CERTAIN SUBSIDIARIES OF DOMINO’S PIZZA MASTER ISSUER LLC

PARTY HERETO,

DOMINO’S SPV GUARANTOR LLC,

DOMINO’S PIZZA LLC,

as Manager and in its individual capacity,

DOMINO’S PIZZA NS CO.,

and

CITIBANK, N.A.,

as Trustee

 

 

AMENDMENT NO. 2

Dated as of July 24, 2017

to the

AMENDED AND RESTATED MANAGEMENT AGREEMENT

Dated as of March 15, 2012

 

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AMENDED AND RESTATED MANAGEMENT AGREEMENT

AMENDMENT NO. 2, dated as of July 24, 2017 (this “Amendment”), to the Amended
and Restated Management Agreement, dated as of March 15, 2012 (as amended by
Amendment No. 1, dated as of October 21, 2015, the “Management Agreement”) by
and among Domino’s Pizza Master Issuer LLC, a Delaware limited liability company
(the “Master Issuer”), Domino’s Pizza Distribution LLC, a Delaware limited
liability company (the “Domestic Distributor”), Domino’s SPV Canadian Holding
Company Inc., a Delaware corporation (the “SPV Canadian Holdco”), Domino’s IP
Holder LLC, a Delaware limited liability company (the “IP Holder”, and together
with the Master Issuer, the Domestic Distributor and SPV Canadian Holdco, the
“Co-Issuers”), Domino’s SPV Guarantor LLC, a Delaware limited liability company
(the “SPV Guarantor”), Domino’s Pizza Franchising LLC, a Delaware limited
liability company (the “Domestic Franchisor”), Domino’s Pizza International
Franchising Inc., a Delaware corporation (the “International Franchisor”),
Domino’s Pizza Canadian Distribution ULC, a Nova Scotia unlimited company (the
“Canadian Distributor”), Domino’s EQ LLC, a Delaware limited liability company
(the “Domestic Distribution Equipment Holder”), Domino’s RE LLC, a Delaware
limited liability company (the “Domestic Distribution Real Estate Holder,” and
together with the SPV Guarantor, the Domestic Franchisor, the International
Franchisor, the Canadian Distributor and the Domestic Distribution Equipment
Holder, the “Guarantors”), Domino’s Pizza LLC, a Michigan limited liability
company (“DPL”), Domino’s Pizza NS Co., a Nova Scotia unlimited company (the
“Canadian Manufacturer”), Citibank, N.A. (“Citibank”), as trustee (the
“Trustee”).

W I T N E S S E T H:

WHEREAS, Section 8.2 of the Management Agreement provides, among other things,
that the parties to the Management Agreement may amend the Management Agreement
from time to time in a writing by such parties, with the consent of the Control
Party if such amendment could reasonably materially adversely affect the
interest of the Noteholders, which consent shall not be unreasonably withheld;

WHEREAS, the Co-Issuers, the Guarantors, DPL, the Canadian Manufacturer and the
Trustee wish to amend the Management Agreement as set forth herein;

WHEREAS, the Co-Issuers, the Guarantors, DPL and the Canadian Manufacturer have
duly authorized the execution and delivery of this Amendment; and

WHEREAS, the holders of the Series 2017-1 Senior Notes have consented to the
terms of this Amendment and have directed the Control Party to consent to this
Amendment;

NOW, THEREFORE, in consideration of the provisions, covenants and the mutual
agreements herein contained, the parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Unless otherwise defined herein, capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached as Annex A (as such Definitions List may be
amended, supplemented or otherwise modified from time to time, the “Base
Indenture Definitions List”) to the Amended and Restated Base Indenture, dated
as of March 15, 2012, by and among the Co-Issuers and the Trustee (as may be
amended, supplemented or otherwise modified from time to time, the “Base
Indenture”).

ARTICLE II

AMENDMENT

Section 2.1 Weekly Management Fee (section 1.1 of the Management Agreement). The
definition of “Weekly Management Fee” in Section 1.1 of the Management Agreement
is hereby amended by inserting the bold, double underlined text as follows:

“Weekly Management Fee” means for each Weekly Allocation Date within a Quarterly
Collection Period, either (X) an amount, payable in arrears, determined by
dividing (a) the sum (as adjusted pursuant to this definition) of
(i) $26,500,000, plus (ii) $600,000 for every 100 Open Domino’s Stores located
in the contiguous United States as of the last day of the immediately preceding
Quarterly Collection Period; by (b) 52 or 53, as applicable, based on the number
of weeks in the fiscal year; provided that the amount set forth in clause
(a) will increase by 2% per annum on each anniversary of the Closing Date or, if
the anniversary of the Closing Date in any calendar year is not the first day of
a Quarterly Collection Period, on the first day of the Quarterly Collection
Period immediately following the anniversary of the Closing Date; provided,
further, that the amount in clause (a), as adjusted, shall not exceed an amount
equal to 25% of the aggregate amount of Retained Collections with respect to the
preceding four Quarterly Collection Periods, or (Y) an amount determined by
another formula notified by the Master Issuer in writing to the Trustee and the
Control Party; provided that (a) the Master Issuer or the Manager certifies to
the Trustee and the Control Party that such other formula was determined in
consultation with the Back-Up Manager, (b) after delivering such notification,
the Master Issuer will disclose the then-applicable formula in subsequent
Quarterly Noteholders’ Statements and (c) the Master Issuer or the Manager
delivers written confirmation to the Trustee and the Control Party that the
Rating Agency Condition with respect to each Series of Notes Outstanding has
been satisfied with respect to such new formula. For the avoidance of doubt, the
Weekly Management Fee may also be amended in accordance with the amendment
provisions in Section 8.2

ARTICLE III

EFFECTIVE DATE; IMPLEMENTATION DATE

Section 3.1 Effective Date. The provisions of this Amendment shall become
effective upon execution and delivery of this instrument by the parties hereto,
with the consent of the Control Party. Notwithstanding the foregoing sentence,
Article II of this Amendment shall become operative only upon the payment in
full of the Outstanding Principal Amount of the Series 2015-1 Class A-2 Notes
(as defined in the Series 2015-1 Supplement, dated as of October 21, 2015) (such
date, the “Implementation Date”). Except as expressly set forth or contemplated

 

3



--------------------------------------------------------------------------------

in this Amendment, the terms and conditions of the Management Agreement shall
remain in place and not be altered, amended or changed in any manner whatsoever,
except by any further amendment to the Management Agreement made in accordance
with the terms thereof, as amended by this Amendment.

ARTICLE IV

GENERAL

Section 4.1 Binding Effect. This Amendment shall inure to the benefit of and be
binding on the respective successors and assigns of the parties hereto.

Section 4.2 Counterparts. The parties to this Amendment may sign any number of
copies of this Amendment. Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 4.3 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 4.4 Amendments. This Amendment may not be modified or amended except in
accordance with the terms of the Management Agreement.

Section 4.5 Matters relating to the Trustee. The Trustee makes no
representations or warranties as to the correctness of the recitals contained
herein, which shall be taken as statements of the other parties, or the validity
or sufficiency of this Amendment and the Trustee shall not be accountable or
responsible for or with respect to nor shall the Trustee have any responsibility
for provisions thereof. In entering into this Amendment, the Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of or affecting the liability of or affording protection to the Trustee.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each party hereto represents and warrants to each other party hereto that this
Amendment has been duly and validly executed and delivered by such party and
constitutes its legal, valid and binding obligation, enforceable against such
party in accordance with its terms.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Management Agreement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

 

DOMINO’S PIZZA LLC, as Manager and in its individual capacity By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary DOMINO’S PIZZA NS CO. By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary DOMINO’S PIZZA MASTER ISSUER LLC
By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary DOMINO’S PIZZA DISTRIBUTION LLC By:
 

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

Domino’s Amendment No. 2 to Amended and Restated Management Agreement



--------------------------------------------------------------------------------

DOMINO’S SPV CANADIAN HOLDING COMPANY INC. By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S IP HOLDER LLC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S SPV GUARANTOR LLC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S PIZZA FRANCHISING LLC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S PIZZA INTERNATIONAL
FRANCHISING INC. By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary

Domino’s Amendment No. 2 to Amended and Restated Management Agreement



--------------------------------------------------------------------------------

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S EQ LLC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary DOMINO’S RE LLC By:  

/s/ Adam J. Gacek

  Name: Adam J. Gacek   Title: Secretary

Domino’s Amendment No. 2 to Amended and Restated Management Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Trustee

By:  

/s/ Jacqueline Suarez

  Name: Jacqueline Suarez   Title: Vice President

Domino’s Amendment No. 2 to Amended and Restated Management Agreement



--------------------------------------------------------------------------------

CONSENT OF CONTROL PARTY AND CONTROLLING CLASS REPRESENTATIVE: MIDLAND LOAN
SERVICES, a division of PNC Bank, National Association, as the Control Party in
accordance with Section 2.4 of the Servicing Agreement and in its capacity as
the Control Party to exercise the rights of the Controlling Class Representative
(pursuant to Section 11.1(d) of the Indenture) By:  

/s/ David A. Eckels

  Name: David A. Eckels   Title: Senior Vice President

Domino’s Amendment No. 2 to Amended and Restated Management Agreement